DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to the claims filed 12/21/2020 as well as the IDS filed 9/11/2020 have both been considered.
The applicant’s amendments to instant claims 1 and the newly added claim 21 now require the compositions to have substantial amounts of sulfonic acid type compounds.  The applicant accurately argues that the prior art teaches away from such compositions by limiting the use of these sulfur containing compounds in an effort to reduce the production of sulfuric acid and sulfur trioxide.
The high amounts of sulfonic acid type compounds combined with the requirements for resorcinol and hydrocarbons for use in removing organic photoresists was not found in the prior art of record.  Nor does the prior art provide sufficient motivation for the alteration of their invention to contain such high amounts of sulfonic acid compounds.  In fact, as argued by the applicant, the prior art provides a teaching away from such inventions.
The instant claims are no longer anticipated or rendered obvious by the prior art, previous prior art rejections are withdrawn.  As no other objections or rejections remain in the case, instant claims 1-21 are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1761